Case: 12-51191      Document: 00512461757         Page: 1    Date Filed: 12/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-51191
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 5, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellee

v.

LEOPOLDO VALENCIA-URREA,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-973-3


Before KING, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Leopoldo Valencia-Urrea appeals his guilty-plea convictions and
sentences for conspiracy to commit wire fraud, wire fraud, and conspiracy to
commit money laundering. He claims he was denied his Sixth Amendment
right to the effective assistance of counsel (IAC). In particular, he maintains
counsel, inter alia, encouraged him to sign a plea agreement that provided
little or no benefit to him and failed to file a written response to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51191    Document: 00512461757      Page: 2   Date Filed: 12/05/2013


                                  No. 12-51191

Government’s sentencing memorandum, which sought an increased sentence
based on his post-plea conduct.
      Valencia did not raise his IAC claims in district court. “[T]he general
rule in this circuit is that a claim for ineffective assistance of counsel cannot
be resolved on direct appeal when the claim has not been raised before the
district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (alteration in original) (citation and internal quotation marks omitted).
Because “we cannot fairly evaluate the [IAC] claim[s] from the record”, we
decline to consider them, without prejudice to his right to raise them in a
subsequent proceeding, such as pursuant to 28 U.S.C. § 2255. United States v.
Gulley, 526 F.3d 809, 821 (5th Cir. 2008).
      AFFIRMED.




                                       2